The Court has been unable to garner a majority vote required by Article V, Section 18(b)(4) of the Constitution of Pennsylvania, in order to take action on the Petition to Implement Automatic Forfeiture of Judicial Office filed July 11, 1994, by the Judicial Conduct Board. Accordingly, the Petition is hereby DISMISSED, without prejudice to the right of the Judicial Conduct Board to file formal charges, pursuant to Article V, Section 18 of the Constitution, against the respondent herein, Raymond L. Gentile, Jr., subject to the procedural rules of this Court and the Constitutional safeguards provided by Article V, Section 18(a) and (b).
Respondent's request for a stay of this matter, contained in Respondent's Answer to Petition filed July 26, 1994, is hereby DISMISSED
AS MOOT.